DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-17, drawn to a method of wireless communication of a user equipment (UE), comprising: obtaining, based on a first mobile alert associated with a first subscriber identity module (SIM) being scheduled for broadcast from a first network, an indication of receiver resources assigned for receiving the first mobile alert associated with the first SIM; and refraining, based at least in part on the indication, from receiving a second mobile alert associated with a second SIM scheduled for broadcast from a second network, classified in H04W 72/005, H04W 72/1247, H04W 88/06,  H04W 12/45
Claim 18-30, drawn to a method of wireless communication of a user equipment (UE), comprising: receiving, by the UE in association with a first subscriber identity module (SIM), one or more message segments associated with a mobile alert; decoding, by the UE in association with the first SIM, the one or more message segments associated with the mobile alert; and transmitting, by the UE in association with the first SIM, based on the one or more decoded message segments, a decoded message to the UE in association with a second SIM. classified in H04W 4/90, H04W 88/06, H04W 12/45

Inventions Group I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Group I and II have separate utility such as 
a method of wireless communication of a user equipment (UE), comprising: obtaining, based on a first mobile alert associated with a first subscriber identity module (SIM) being scheduled for broadcast from a first network, an indication of receiver resources assigned for receiving the first mobile alert associated with the first SIM; and refraining, based at least in part on the indication, from receiving a second mobile alert associated with a second SIM scheduled for broadcast from a second network.  
a method of wireless communication of a user equipment (UE), comprising: receiving, by the UE in association with a first subscriber identity module (SIM), one or more message segments associated with a mobile alert; decoding, by the UE in association with the first SIM, the one or more message segments associated with the mobile alert; and transmitting, by the UE in association with the first SIM, based on the one or more decoded message segments, a decoded message to the UE in association with a second SIM See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The prior art applicable to one invention would not likely be applicable to another invention;

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Vangapaty, Sriharsha on 08/02/2022, Applicant requested for a written restriction upon which election may be made.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644